Citation Nr: 1428028	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-44 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a recurrent sleep disorder to include obstructive sleep apnea and sleep disturbance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1980 to November 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for sleep apnea and sleep disturbance.  In March 2013, the Veteran was afforded a hearing before a VA decision review officer (DRO).  In April 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  Hearing transcripts were prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal as entitlement to service connection for a recurrent sleep disorder to include obstructive sleep apnea and sleep disturbances accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

Upon resolution of reasonable doubt in the Veteran's favor, recurrent obstructive sleep apnea is found to have originated during active service.  


CONCLUSION OF LAW

Recurrent obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants service connection for recurrent obstructive sleep apnea.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for a recurrent sleep disorder is warranted as he initially manifested the claimed disability while stationed in Southwest Asia during active service.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to obstructive sleep apnea or other recurrent sleep disability.  A February 1993 treatment entry states that the Veteran reported getting "very little sleep."  An assessment of "stress related chest pain/insomnia" was advanced.  At his June 1993 physical examination for service separation, the Veteran reported a history of "frequent trouble sleeping."  

The Veteran was treated for psychiatric complaints during active service.  Service connection has been established for posttraumatic stress disorder (PTSD).  

VA post-service clinical documentation reflects that the Veteran has been diagnosed with recurrent obstructive sleep apnea.  A March 2009 VA sleep medicine consultation states that the Veteran presented a history of "snoring, apneic episodes during sleep, disturbed sleep at night, fatigue, and snoring" "for the last few years."  A July 2009 VA sleep medicine note reports that the Veteran was diagnosed with obstructive sleep apnea in May 2009 and used a prescribed C-PAP machine.  

A March 2013 written statement from the Veteran's daughter conveys that the Veteran snored heavily and intermittently stopped breathing while asleep after he "returned from the Persian Gulf War."  

At a March 2013 Decision Review Officer Hearing, the Veteran and his wife testified that the Veteran had symptoms which included snoring and cessation of breathing during service.  

At the April 2014 Board hearing, the Veteran testified that his recurrent sleep disorder started while he was serving in the Persian Gulf during active service.  He stated that his tent mates complained about his loud snoring and told him that he had repeatedly stopped breathing in his sleep.  

The Veteran asserts that he initially manifested a recurrent sleep disorder while stationed in the Persian Gulf during active service.  At his June 1993 physical examination for service separation, the Veteran reported a history of "frequent trouble sleeping."  While he was initially diagnosed with recurrent obstructive sleep apnea in May 2009 following service separation, the Veteran has testified that fellow servicemen, who shared tents with him in Southwest Asia, told him that he both snored loudly and repeatedly stopped breathing while asleep.  The Veteran's daughter has related that the Veteran exhibited similar sleep apnea-related symptoms upon his return from active service.  

The Board acknowledges that a portion of the Veteran's sleep impairment is related to his service-connected PTSD.  However, the Veteran has presented competent and credible testimony that he experienced sleep apnea symptoms during active service.  Although the March 2009 VA sleep medicine consultation report noted a history of apneic episodes for the last few years, there is credible lay evidence from the Veteran and his spouse of symptoms during service which is found to be probative and outweighs that noted history.  The Veteran has been diagnosed with recurrent obstructive sleep apnea requiring use of a C-PAP by VA physicians.  In the absence of persuasive evidence to the contrary and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for recurrent obstructive sleep apnea is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent obstructive sleep apnea is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


